DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 20180231854).

    PNG
    media_image1.png
    377
    1156
    media_image1.png
    Greyscale

Regard to claims 1 and 14, Miyazaki et al. disclose a display device, comprising a gate driver on array (GOA) array substrate SUB1, wherein the GOA array substrate SUB1 comprises: 
a base substrate 10; and 
a GOA driving circuit disposed on the base substrate (see Figs. 1-2) and  
a plurality of GOA units connected to each other, 
wherein each of the GOA units comprises: 
a thin film transistor array layer (see Fig. 2); 
a first metal layer [a source line (signal line) S] disposed on the thin film transistor array layer; 
an insulating layer 12 disposed on the first metal layer S; and 
a second metal layer [a common electrode CE] disposed on the insulating layer 12; 
wherein 
the first metal layer S has a patterned signal line at a position crossing [extending across] the second metal layer CE, 
the signal line S comprises a trunk portion [see annotation in Fig. 8] and side walls SS21/SS22 formed of two opposite sides of the trunk portion SPA2, and 
the side walls SS21/SS22 are shaped as arc-shaped grooves.  

Regard to claims 4 and 17, Miyazaki et al. disclose the GOA array substrate, wherein a thickness of the insulating layer on the arc-shaped grooves SS21/SS22 is same as a thickness of the insulating layer on the trunk portion [see annotation in Fig. 8].  

Regard to claims 6 and 19, Miyazaki et al. disclose the GOA array substrate, wherein
a material of the first metal layer is same as a material of a gate metal layer of the thin film transistor array layer [the gate line G, the source line S and the metal layer M are formed of a metal material such as molybdenum, tungsten, titanium and aluminum, and may have either a single-layer structure or a multi-layer structure [0032]]; and 
a material of the second metal layer is same as a material of a source/drain metal layer of the thin film transistor array layer [the common electrode CE and the pixel electrode PE are formed of a transparent conductive material such as ITO or IZO [0032], The electrode electrically connected to the pixel electrode PE is equivalent to the drain electrode WD [0026]].  

Regard to claims 7 and 20, Miyazaki et al. disclose the GOA array substrate, wherein the thin film transistor array layer comprises a plurality of scan lines parallel to each other, and the GOA drive circuit is configured to drive the scan lines (see Figs 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20180231854) applied to claims 1 and 14 in view of NAKAYAMA et al. (US 20100258806) and Lim et al. (US 20080122767).

Miyazaki et al.  fail to disclose the GOA array substrate, wherein the arc-shaped grooves are formed on the signal line by a half-tone mask and a photolithography pattern process (claims 1, 15), wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates (claims 3, 16). 

    PNG
    media_image2.png
    165
    365
    media_image2.png
    Greyscale

NAKAYAMA et al. teach the GOA array substrate, wherein a photolithography process and an etching process (wet etching or dry etching). Alternatively, a lift-off method in which formation of a resist pattern, formation of the lower electrode, and separation of the resist pattern are performed in this order may be employed. Alternatively, a shadow mask method may be employed in which a shadow mask is used in formation of the film to simultaneously perform film formation and patterning thereof [0070].

    PNG
    media_image3.png
    303
    816
    media_image3.png
    Greyscale

Lim et al. teach the GOA array substrate, wherein a second metallic pattern 82 forms the inclined side surface by a half-tone mask M and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates [a light-transmitting portion B1, a light-blocking portion B2, and a light-half transmitting portion B3 as shown in Figs. 3B, 4B, 6B].  In the same motivation of the methods in NAKAYAMA et al. and Lim et al., it is obvious to form the arc-shaped grooves on the signal line by a half-tone mask and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a GOA array substrate as Miyazaki et al. disclosed, wherein the arc-shaped grooves are formed on the signal line by a half-tone mask and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates for adjusting the taper angle of an edge portion cross-section of the lower electrode to 60 degrees or less (which may be simply referred to as "taper adjustment" hereinafter) is not particularly limited [0071] as NAKAYAMA et al. taught and for decreasing manufacturing costs and time [0033] as Lim et al. taught.

2.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20180231854) applied to claims 1, 4 and 14, 17 in view of NAKAYAMA et al. (US 20100258806).

Miyazaki et al. also disclose the insulating films 11 and 13 are inorganic insulating films. The insulating film 12 is an organic insulating film [0032].

Miyazaki et al. fail to disclose the GOA array substrate, wherein the insulating layer is made of silicon nitride or silicon oxide.  

NAKAYAMA et al. teach the GOA array substrate, wherein the insulating layer is made of silicon nitride or silicon oxide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the insulating layer made of silicon nitride or silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  It would be obvious as a matter of design choice to form the insulating layer made of silicon nitride or silicon oxide, since applicant has not disclosed that the insulating layer made of silicon nitride or silicon oxide solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with forming the insulating layer made of silicon nitride or silicon oxide.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a GOA array substrate as Miyazaki et al. disclosed, wherein the insulating layer is made of silicon nitride or silicon oxide for reduced the leakage current from the insulating film [0032] as NAKAYAMA et al. taught.

3.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20180231854) in view of NAKAYAMA et al. (US 20100258806) and Lim et al. (US 20080122767). 

    PNG
    media_image1.png
    377
    1156
    media_image1.png
    Greyscale

Regard to claim 8, Miyazaki et al. disclose a method for fabricating a gate driver on array (GOA) array substrate, comprising: 
S10: forming a first metal layer [a source line (signal line) S] on a GOA driving circuit area of a base substrate, wherein the first metal layer S has a patterned signal line at a cross-line position of the GOA driving circuit area, and the signal line comprises a trunk portion [see annotation in Fig. 8] and side walls SS21/SS22 formed of two opposite sides of the trunk portion;  
S20: etching the side walls to form arc-shaped grooves [The source line S described above is formed by adjusting the conditions at the time of etching. For example, the source line S described above is formed by adjusting the ratio of the gaseous components etching the first conductive layer SP1 and the third conductive layer SP3 to the gaseous components etching the second conductive layer SP2. For example, when the ratio of the gaseous components etching the second conductive layer SP2 is great, the amount of the second conductive layer SP2 eliminated by etching is large [0045]]; 
S30: forming an insulating layer 12 on the first metal layer, wherein the insulating layer fills the arc-shaped grooves; 
S40: forming a second metal layer [a common electrode CE] on the insulating layer.
Miyazaki et al. disclose the method for fabricating a gate driver on array (GOA) array substrate, wherein in S20: etching the side walls by a half-tone mask and a photolithography pattern process to form arc-shaped grooves, wherein, in S20, the half-tone mask comprises a non-total light transmission area having various mask penetrating rates (claim 9).  

    PNG
    media_image2.png
    165
    365
    media_image2.png
    Greyscale

NAKAYAMA et al. teach the GOA array substrate, wherein a photolithography process and an etching process (wet etching or dry etching). Alternatively, a lift-off method in which formation of a resist pattern, formation of the lower electrode, and separation of the resist pattern are performed in this order may be employed. Alternatively, a shadow mask method may be employed in which a shadow mask is used in formation of the film to simultaneously perform film formation and patterning thereof [0070].

    PNG
    media_image3.png
    303
    816
    media_image3.png
    Greyscale

Lim et al. teach the GOA array substrate, wherein a second metallic pattern 82 forms the inclined side surface by a half-tone mask M and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates [a light-transmitting portion B1, a light-blocking portion B2, and a light-half transmitting portion B3 as shown in Figs. 3B, 4B, 6B].  In the same motivation of the methods in NAKAYAMA et al. and Lim et al., it is obvious to form the arc-shaped grooves on the signal line by a half-tone mask and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a GOA array substrate as Miyazaki et al. disclosed, wherein the arc-shaped grooves are formed on the signal line by a half-tone mask and a photolithography pattern process, wherein the half-tone mask comprises a non-total light transmission area having various mask penetrating rates for adjusting the taper angle of an edge portion cross-section of the lower electrode to 60 degrees or less (which may be simply referred to as "taper adjustment" hereinafter) is not particularly limited [0071] as NAKAYAMA et al. taught and for decreasing manufacturing costs and time [0033] as Lim et al. taught.

Regard to claim 10, Miyazaki et al. disclose the method for fabricating the GOA array substrate, wherein, in S30, a thickness of the insulating layer on the arc-shaped grooves SS21/SS22 is same as a thickness of the insulating layer on the trunk portion [see annotation in Fig. 8].  

Regard to claim 11, NAKAYAMA et al. teach disclose the method for fabricating the GOA array substrate, wherein, in S30, the insulating layer is made of silicon nitride or silicon oxide for reduced the leakage current from the insulating film [0032] as NAKAYAMA et al. taught.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the insulating layer made of silicon nitride or silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.  It would be obvious as a matter of design choice to form the insulating layer made of silicon nitride or silicon oxide, since applicant has not disclosed that the insulating layer made of silicon nitride or silicon oxide solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with forming the insulating layer made of silicon nitride or silicon oxide.

Regard to claim 12, Miyazaki et al. disclose the method for fabricating the GOA array substrate, wherein, in S10, a material of the first metal layer is same as a material of a gate metal layer of the thin film transistor array layer [the gate line G, the source line S and the metal layer M are formed of a metal material such as molybdenum, tungsten, titanium and aluminum, and may have either a single-layer structure or a multi-layer structure [0032]]. 

Regard to claim 13, Miyazaki et al. disclose the method for fabricating the GOA array substrate, wherein, in S40, a material of the second metal layer is same as a material of a source/drain metal layer of the thin film transistor array layer [the common electrode CE and the pixel electrode PE are formed of a transparent conductive material such as ITO or IZO [0032], The electrode electrically connected to the pixel electrode PE is equivalent to the drain electrode WD [0026]].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda et al. (JP 2002341367) disclose a liquid crystal display device in which hillocks are not generated in wirings and also the controlling of etching form is easy when manufacturing of the device. The development is performed, and the photoresist 61 is patterned in a staircase shape with a redetermined pattern. At this time, exposure is performed using a half-tone mask or a gray-tone mask, and the photoresist 61 is formed to be thick only on the region facing the channel region in the portion serving as the source and drain electrodes, and in the other portions serving as the source and drain electrodes.
Ahn (US 20050260780) discloses an array substrate for a liquid crystal display device including the photoresist layer 46 may be a positive type, and a portion exposed to light is developed and removed. A mask M is disposed over the substrate 30 including the photoresist layer 46 thereon. The mask M includes a transmitting portion A1, a blocking portion A2 and a half transmitting portion A3 (which may be referred to as a slit portion).
Kimura (US 20090250701) discloses the method for producing a circuit board comprising the photoresist film 53 exposed through a mask 54. In the present Embodiment, a mask having a transmissive part 55a, a shaded part 55b, and a gray tone part (exposure control part) 55c is used as the mask 54.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871